[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________                   FILED
                                                          U.S. COURT OF APPEALS
                               No. 09-12905                 ELEVENTH CIRCUIT
                                                                APRIL 2, 2010
                           Non-Argument Calendar
                                                                 JOHN LEY
                         ________________________
                                                                  CLERK

                          Agency No. A094-911-744

MARIA TOMAS JUAN,


                                                                       Petitioner,

                                    versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.


                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________

                                (April 2, 2010)

Before TJOFLAT, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:

     Maria Tomas Juan, a native and citizen of Guatemala, proceeding pro se,
appeals the Board of Immigration Appeals’ (“BIA”) decision affirming the

Immigration Judge’s (“IJ”) order denying her application for asylum, withholding

of removal under the Immigration and Nationality Act (“INA”), and relief under

the United Nations Convention Against Torture and Other Cruel, Inhuman and

Degrading Treatment or Punishment (“CAT”). INA §§ 208, 241; 8 U.S.C. §§

1158, 1231; 8 C.F.R. § 208.16(c). On appeal, Tomas Juan argues that the BIA

erroneously denied her asylum application because there are extraordinary

circumstances, namely the fact that she entered the United States at age thirteen,

that excuse the untimely filing of her petition. She further argues that she suffered

past persecution on account of a protected ground because she is a member of a

particular social group, the Mayans, and she suffered persecution at the hands of

guerrillas who attacked her village.

      We deny Tomas Juan’s petition for the following reasons. First, we do not

have jurisdiction over her asylum claim. The IJ determined that Tomas Juan failed

to file an asylum application within one year of her arrival in the United States in

accordance with INA § 208(a)(2)(B), 8 U.S.C. § 1158(a)(2)(B), or present

extraordinary or changed circumstances to excuse her untimeliness pursuant to

INA § 208(a)(2)(D), 8 U.S.C. § 1158(a)(2)(D). Thereafter, Tomas Juan failed to




                                           2
challenge this determination before the Board.1 Accordingly, we lack jurisdiction

to consider her claim that her youth at the time of entry, limited education, lack of

proficiency in the Spanish language, and economic circumstances qualify as an

exception to the one-year deadline. Amaya-Artunduaga v. U.S. Atty. Gen., 463

F.3d 1247, 1250 (11th Cir. 2006) (“[W]e lack jurisdiction to consider claims that

have not been raised before the BIA.”) (quotation omitted). Moreover, even if

Tomas Juan had appealed the IJ’s determination before the BIA, we would still

lack jurisdiction to consider her claims regarding extraordinary and changed

circumstances. Chacon-Botero v. U.S. Att’y Gen., 427 F.3d 954, 957 (11th Cir.

2005) (per curiam) (“8 U.S.C. § 1158(a)(3) divests our Court of jurisdiction to

review a decision regarding whether an alien complied with the one-year time limit

or established extraordinary circumstances that would excuse his untimely filing.”)

(quotation omitted). Therefore, we dismiss Tomas Juan’s petition for asylum due

to lack of jurisdiction.

       We also deny Tomas Juan’s petition for withholding and CAT relief because

she is unable to satisfy the “more stringent” standards governing these claims. See

Rodriguez Morales v. U.S. Att’y Gen., 488 F.3d 884, 891 (11th Cir. 2007)

(quotation omitted) (“To qualify for withholding of removal or CAT relief, an alien

       1
              Although the BIA noted its agreement with the IJ’s denial of Tomas Juan’s
asylum application due to untimely filing, it also noted that Tomas Juan did not challenge this
determination on appeal.
                                                  3
must establish standards more stringent than those for asylum eligibility.”). In

addition to demonstrating past or future persecution, to qualify for withholding of

removal, an alien must demonstrate that it is more likely than not that her life or

freedom would be threatened on account of race, religion, nationality, membership

in a particular social group, or political opinion if removed. INA §241(b)(3), 8

U.S.C. § 1231(b)(3); Silva v. U.S. Att’y Gen., 448 F.3d 1229, 1243 (11th Cir.

2006). CAT relief is only available where an alien can demonstrate a likelihood

that she will be tortured at the “acquiescence” of the government upon return to her

home country. Rodriguez Morales, 488 F.3d at 891.

      Where the BIA issues its own opinion, as here, we review only that decision.

Tang v. U.S. Att’y Gen., 578 F.3d 1270, 1275 (11th Cir. 2009) (quotation omitted).

We review the BIA’s findings of fact under the “highly deferential” substantial

evidence test, which requires that we affirm the BIA’s decision if it is “supported

by reasonable, substantial, and probative evidence on the record considered as a

whole.” Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1286 (11th Cir. 2005)

(quotation omitted). Thus, we may reverse “only when the record compels a

reversal; the mere fact that the record may support a contrary conclusion is not

enough to justify a reversal of the administrative findings.” Mehmeti v. U.S. Att’y

Gen., 572 F.3d 1196, 1199 (11th Cir. 2009) (emphasis added).



                                           4
      Even if Tomas Juan could show that she suffered past persecution on

account of a protected ground, she cannot show that it is more likely than not that

her life or freedom would be threatened upon removal to Guatemala, or that she

will be tortured at the acquiescence of the government. The BIA correctly found,

in accordance with the record, that the guerrillas and the government of Guatemala

signed peace accords which ended the civil war in 1996, the very year in which

Tomas Juan fled her country. In light of these changed political circumstances,

there is nothing in the record to demonstrate a likelihood of future persecution.

Substantial evidence supports the BIA’s decision, and the record does not compel

reversal.

      PETITION DENIED IN PART, DISMISSED IN PART.




                                          5